DETAILED ACTION
Claims 1 – 18 have been presented for examination.  Claims 1, 5, 10 and 13 – 14 are currently amended.
This office action is in response to submission of the amendments on 10/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objection.  Therefore it is withdrawn.

Response to Specification
Applicant’s amendments overcome the objection to the disclosure.  Therefore it is withdrawn.

Response to Prior Art Rejections
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

“Gu Adaptable' s text describes a ‘redesigned base platform and three add-on modules with mechanical bus structures.’ Thus, Figure 10 does not describe a transformable structure but merely a base platform with three add-ons that can be added to the base platform”

Applicant argues that Gu Adaptable does not teach “a transformable structure”.  The claims are interpreted under the broadest reasonable interpretation in light of the specification (see MPEP 2111).  Examiner notes that the feature “a transformable structure” is in the preamble and never referenced again in the body of the claim, and is preceded by “for generating a …” which amounts to an intended use of the computer-implemented method (i.e. the physical existence of the transformable structure is not positively recited).  Looking to the disclosure, the recited “a transformable structure” reasonably encompasses “a structure that can be dissected and assembled in different ways to make different structures”.  Further, Gu Adaptable’s explicitly teaches that the product add-on modules can be easily added and removed which results in a convertible product (see Page 64, Bottom “A flexible interface system is a new concept to address the design as well as assembly and disassembly of modules … For example, a mechanical bus is an interface that is flexible, reliable and robust and is designed to achieve easy assembly and disassembly of mechanical products for rapid manufacturing, customization and life cycle objectives”, and Page 69, Middle “This step is to design the architecture of the mechanical buses that will attach the buses and add-on modules to the platform … Locking and release mechanisms for assembly and disassembly”)..Therefore Applicant’s arguments are not persuasive.

In particular, the Action asserts that the claimed "dissection of the design into multiple blocks that can be assembled to create the first design" is taught by Simpson's breakup of a 3D CAD shape into a tree of features (relying on Simpson 407-408 and Figure 17-2). Applicant first notes that as amended, each of the claimed blocks is a 3D block having a surface and a volume
…
With respect to the claimed limitation of converging the new design, the Action first relies on Simpson's common blocks identified in the IPG.
…
Accordingly, the combination of Simpson and Gu Adaptable does not result in the claimed invention.”

	Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a combination of a different portion of Simpson, and a new prior art Simpson (Advances) to teach the amended “dissecting, in the computer, the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume”.

Applicant argues: “Further, dependent claims 2-9 and 11-18 are submitted to be allowable over Gu, Simpson and Cama in the same manner, because they are dependent on independent claims 1, and 10, respectively, and thus contain all the limitations of the independent claims.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Response to Statutory Subject Matter Rejections
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

	Applicant argues: “Applicant has amended the independent claims reciting that the converged new design is presented wherein converged elements of the first design and the second design are displayed. Such a presentation/display (via the computer) of the new design provides a real-world practical application of the invention.”

(see MPEP 2106.05(g)).  Therefore Applicant’s arguments are not persuasive.
Examiner suggests reciting, in order to advance prosecution with regard to the 101 rejection, that the presenting of the converged design is utilized as part of an iterative design process, whereby the final design is the converged design which is accepted by the user as presented by the computer (see the instant application Paragraph 22 – 24 and Figure 3 “At step 308, the converged design is proposed to the user who may be allowed/permitted to make amendments/changes to the converged design … At step 312, a determination is made regarding whether a final design has been achieved. If a final design has not been achieved, the process repeats steps 306-312 until the final design has been reached (e.g., until the user approves the final design).”).  Reciting such a limitation (or limitations) would positively recite a user being presented with the converged design, as contrasted with performing the converging mentally which is then presented.  

Applicant argues: “In addition, Applicant notes that claims 5 and 14 specifically recite the output and use of the design in an additive printing process of a 3D printer. Such a limitation clearly recites a practical application that extends well beyond something that can be performed in the human mind. In this regard, there is no requirement (in the MPEP, statutes, or otherwise) that the claims actually produce a physical part. Instead, the fact that the claim outputs a design to a 3D printer sufficiently results in a transformation of the design into a real world object. " (emphasis added)

(see MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, … ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  Examiner notes that the claim does not positively recite the use of the design in an additive printing process (i.e. a design merely outputted to a 3D printer would be held in a memory and not actually used in any printing process).  Examiner further notes that there are not disclosed any detailed steps for performing the outputting, and further notes that any design can be outputted irrespective of whether it is transformable/converged or not, and therefore the outputting amounts to tangential activity to the abstract idea.  Therefore Applicant’s arguments are not persuasive.

Applicant argues that “the fact that the claim outputs a design to a 3D printer sufficiently results in a transformation of the design into a real world object” (see emphasis in Applicant’s remarks above).  The requirements for a practical application are discussed in 2106.04(d).  As discussed above, the outputting is recited at a high-level of generality and does not positively recite producing a real world object.  Applicant appears to argue that the outputting results in a “transformation of the design”, however there are not disclosed any transforming steps, such that the claims amount to a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Independent claim 1 recites a statutory category (i.e. a process) computer-implemented method for generating a transformable structure, comprising: (b) analyzing … different facets of the first design; (c) dissecting … the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume; and (d) converging … a new design by analyzing the dissected first design and the functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the 
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “a computer” in combination with pre-solution data-gathering and post-solution data-outputting steps: a) receiving, in a computer, design inputs, wherein the design inputs comprise: (1) a first design; (2) a second design; and (3) one or more functional inputs for the first design and/or the second design, wherein the one or more functional inputs relate to visual elements of the first design and/or the second design.; and (e) presenting, via the computer, converged elements of the new design, wherein converged elements of the first design and the second design are displayed.  The “in [via] a computer” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Further, the data gathering step is specific only with respect to what information is received (i.e. design and functions 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “a computer” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Further, “receiving, in a computer, design inputs” amounts to insignificant pre-solution data-gathering steps since the data is received using generic computer components and recited at a high-level of generality (see MPEP 2016.05(g)).  Further, the “presenting, via the computer, converged elements of the new design” amounts to post-solution data-outputting since the converged elements are displayed using generic computer components and recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering and data-outputting steps using generic computer components cannot provide 

Dependent claim 2 recites the same statutory category method as the parent claim.  As discussed above with respect to the claim 1 abstract idea, the claim 2 recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there are further recited limits on the pre-solution data gathering steps recited in claim 1: wherein the design inputs further comprise non-functional inputs for the first design and/or the second design, wherein the non-functional inputs relate to non-visual elements of the first design and/or the second design.  These limitation further limit the information received (i.e. non-functional inputs), but the actual receiving is recited at a high-level of generality in combination with generic computer components (i.e. receiving, in a computer), and the received information is directly used by the “analyzing”, “dissecting” and “converging” steps of the abstract idea.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above.  For at least these reasons, the claim is not patent eligible. 

claim 3 – 4 and 6 recites the same statutory category method as the parent claim, and further recites: (f) reconsidering the amended new design by repeating steps (d) and (e) until a final design is acquired in claim 3; (g) tracking the amendments in claim 4; (h) adaptively improving the converging based on the tracked amendments in claim 4; and adaptively improving the converging based on the feedback about printing in claim 6.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  Nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “reconsidering”, “tracking” and “improving” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  More specifically, the “reconsidering”, “tracking” and “improving” steps are recited at a high-level of generality.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is further recited: (e) accepting amendments to the new design in claim 3; and collecting feedback about printing each of the multiple blocks in claim 6.  The limitation amounts to pre-solution data gathering since the amendments are directly used in the “reconsidering” step of the abstract idea, and the receiving of the amendments (i.e. accepting) are recited at a high-level of generality.  Further, the feedback is directly used in the “improving” step of the abstract 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “accepting amendments” and “collecting feedback” amounts to insignificant pre-solution data-gathering steps since the receiving of the data is recited at a high-level of generality (see MPEP 2016.05(g)).  Regarding the “computer-implemented” in the preamble, at most, the “accepting amendments” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering steps using generic computer components cannot provide an inventive concept.  For at least these reasons, the claims are not patent eligible. 

Dependent claim 5 recites the same statutory category method as the parent claim.  As discussed above with respect to the parent claim, the claim 5 recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there are further recited extra-solution data outputting the multiple blocks to a 3D printer for additive printing.  These limitations are recited at a high-level of generality (i.e. outputting) and do not positively recite producing a physical part.  Further, there are not disclosed any detailed steps for performing the outputting, and any design can be outputted irrespective of whether it is transformable/converged or not, therefore the outputting amounts to tangential activity to the abstract idea.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above.  For at least these reasons, the claim is not patent eligible. 

Dependent claim 7 - 9 recite the same statutory category method as the parent claim, and further recite: identifying different possible sets of the multiple blocks that can constitute the first design in claim 7; matching each possible set of the multiple blocks with the second design and returning a match coefficient that indicates how well each possible set of the multiple blocks matches with the second design in claim 7; checking a feasibility of convergence for each possible set of the multiple blocks based on a comparison between the match coefficient and a threshold value in claim 7; for each possible set of the multiple blocks, generating a convergence set comprising common blocks between the first design and the second design, unique blocks for the first design, and unique blocks for the second design in claim 8; and the match claim 9.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  Nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “identifying”, “matching”, “checking” and “generating” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  More specifically, the “identifying”, “matching”, “checking” and “generating” steps are recited at a high-level of generality.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is further recited: presenting the convergence set in a graphical user interface, wherein the graphical user interface highlights the common blocks, the unique blocks for the first design, and the unique blocks for the second design in claim 8; and the graphical user interface accepts modifications to the first design and/or the second design to reduce a number of the unique blocks for the first design and/or the unique blocks for the second design in claim 8.  The limitation amounts to pre-solution data gathering and post-solution outputting of results since the accepted modifications are to modify the unique blocks as part of the generated convergence set of the abstract idea, and the common block are highlighted (i.e. a type of outputting information about the blocks) and which relate to 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to insignificant pre-solution data-gathering and post-solution outputting steps in combination with generic computer components since the receiving of the data and outputting is recited at a high-level of generality (see MPEP 2016.05(g)).  Regarding the “graphical user interface”, at most, the “highlights” and “accepts modifications” may be considered generic computer functions implemented with generic computer components that are used to implement the pre-solution data gathering and outputting steps.  Therefore the recitation of the graphical user interface to implement the pre-solution data-gathering and post-solution outputting steps does not amount to significantly more.  Mere instructions to perform data-gathering and outputting steps 

Independent claim 10 recites a statutory category (i.e. a machine) computer system for generating a transformable structure, comprising: (2) analyzes different facets of the first design; (3) dissects the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume; and (4) converges a new design by analyzing the dissected first design and the functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of a generic device.  That is, other than reciting “a computer having a memory; an application executing on the computer, wherein the application”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “a computer having a memory; an application executing on the computer, wherein the application”, the “analyzes”, “dissects” and “converges” steps in the context of each of these claims encompasses a user manually and/or mentally processing information, in combination with a piece of paper.  More specifically, the “analyzes”, “dissects” and “converges” steps are recited at a high-level of generality.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the 
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “a computer having a memory; an application executing on the computer, wherein the application” in combination with pre-solution data-gathering and post-solution data-outputting steps: a) receives design inputs, wherein the design inputs comprise: (1) a first design; (2) a second design; and (3) one or more functional inputs for the first design and/or the second design, wherein the one or more functional inputs relate to visual elements of the first design and/or the second design.; and (5) presents converged elements of the new design, wherein converged elements of the first design and the second design are displayed.  The “a computer having a memory; an application executing on the computer, wherein the application” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Further, the data gathering step is specific only with respect to what information is received (i.e. design and functions inputs), but the actual receiving is recited at a high-level of generality in combination with generic computer components (i.e. receiving, in a computer), and the received information is directly used by the “analyzes”, “dissects” and “converges” steps of the abstract idea.  Further, the data-outputting step is specific only with respect to what information is displayed (i.e. converged elements of the new/first/second design), but the actual presented/displaying are recited at a high-level of generality in combination with generic computer components (i.e. presenting, via the computer).  Accordingly, the additional elements of 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “a computer having a memory; an application executing on the computer, wherein the application” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Further, “receives design inputs” amounts to insignificant pre-solution data-gathering steps since the data is received using generic computer components and recited at a high-level of generality (see MPEP 2016.05(g)).  Further, the “presents converged elements of the new design” amounts to post-solution data-outputting since the converged elements are displayed using generic computer components and recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering and data-outputting steps using generic computer components cannot provide an inventive concept.  For at least these reasons, independent claim 10 is not patent eligible. 

Dependent claim 11 recites the same statutory category method as the parent claim.  As discussed above with respect to the claim 10 abstract idea, the claim 11 recites an abstract idea.  
non-functional inputs for the first design and/or the second design, wherein the non-functional inputs relate to non-visual elements of the first design and/or the second design.  These limitation further limit the information received (i.e. non-functional inputs), but the actual receiving is recited at a high-level of generality in combination with generic computer components (i.e. an application executing on the computer … receiving design inputs), and the received information is directly used by the “analyzes”, “dissects” and “converges” steps of the abstract idea.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above.  For at least these reasons, the claim is not patent eligible. 

Dependent claim 12 – 13 and 15 recites the same statutory category method as the parent claim, and further recites: (6) reconsiders the amended new design by repeating steps (4) and (5) until a final design is acquired in claim 12; (g) tracks the amendments in claim 13; (h) adaptively improves the converging based on the tracked amendments in claim 13; and adaptively improves the converging based on the feedback about printing in claim 15.  Each of these limitations, alone or in combination, 
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is further recited: (5) accepts amendments to the new design in claim 12; and collects feedback about printing each of the multiple blocks in claim 15.  The limitation amounts to pre-solution data gathering since the amendments are directly used in the “reconsiders” step of the abstract idea, and the receiving of the amendments (i.e. accepts) are recited at a high-level of generality.  Further, the feedback is directly used in the “improves” step of the abstract idea, and the receiving of the feedback (i.e. collects) are recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
(see MPEP 2016.05(g)).  Regarding the “computer having a memory” and “application executing on the computer”, at most, the “accepts amendments” and “collects feedback” may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering steps using generic computer components cannot provide an inventive concept.  For at least these reasons, the claims are not patent eligible. 

Dependent claim 14 recites the same statutory category method as the parent claim.  As discussed above with respect to the parent claim, the claim 10 recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there are further recited extra-solution data outputting steps: outputs the multiple parts to a 3D printer for additive printing.  These limitations are recited at a high-level of generality (i.e. outputs) and do not positively recite producing a physical part.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above.  For at least these reasons, the claim is not patent eligible. 

Dependent claim 16 - 18 recite the same statutory category method as the parent claim, and further recite: identifying different possible sets of the multiple blocks that can constitute the first design in claim 16; matching each possible set of the multiple blocks with the second design and returning a match coefficient that indicates how well each possible set of the multiple blocks matches with the second design in claim 16; checking a feasibility of convergence for each possible set of the multiple blocks based on a comparison between the match coefficient and a threshold value in claim 16; for each possible set of the multiple blocks, generates a convergence set comprising common blocks between the first design and the second design, unique blocks for the first design, and unique blocks for the second design in claim 17; and the match coefficient is based on a difference in values of the one or more functional inputs in claim 18.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  Nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “identifying”, “matching”, “checking” and “generates” steps in the context of each of these claims encompasses a user manually and/or mentally processing information.  More 
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is further recited: presents the convergence set in a graphical user interface, wherein the graphical user interface highlights the common blocks, the unique blocks for the first design, and the unique blocks for the second design in claim 17; and the graphical user interface accepts modifications to the first design and/or the second design to reduce a number of the unique blocks for the first design and/or the unique blocks for the second design in claim 17.  The limitation amounts to pre-solution data gathering and post-solution outputting of results since the accepted modifications are to modify the unique blocks as part of the generated convergence set of the abstract idea, and the common block are highlighted (i.e. a type of outputting information about the blocks) and which relate to the generated convergence set of the abstract idea.  The pre-solution data gathering and port-solution outputting of results is performed in combination with a graphical user interface as part of a computer system which amounts to generic computer components used to implement the data gathering and outputting since the graphical user interface is recited at a high-level of generality.  Further, accepting inputs and displaying information are generic functions of a general purpose computer comprising a generic display.  Accordingly, the additional elements of the limitations do not integrate the 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to insignificant pre-solution data-gathering and post-solution outputting steps in combination with generic computer components since the receiving of the data and outputting is recited at a high-level of generality (see MPEP 2016.05(g)).  Regarding the “graphical user interface”, at most, the “highlights” and “accepts modifications” may be considered generic computer functions implemented with generic computer components that are used to implement the pre-solution data gathering and outputting steps.  Therefore the recitation of the graphical user interface to implement the pre-solution data-gathering and post-solution outputting steps does not amount to significantly more.  Mere instructions to perform data-gathering and outputting steps using generic computer components cannot provide an inventive concept.  For at least these reasons, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 10 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, P. “Adaptable Design with Flexible Interface Systems” (henceforth “Gu (Adaptable)”) in view of Simpson et al. “Product Platform and Product Family Design” (henceforth “Simpson”), and further in view of Simpson et al. “Advances in Product Family and Product Platform Design: Methods and Applications” (henceforth “Simpson (Advances)”).  Gu (Adaptable), Simpson and Simpson (Advances) are analogous art since they are in the same field of transformable designs, and since they solve the same problem of generating an transformable design.

With regard to claim 1, Gu (Adaptable) teaches a computer-implemented method for generating a transformable structure, comprising: (Gu (Adaptable): Figure 13 shows a generated adaptable design displayed as a computer model 
    PNG
    media_image1.png
    416
    292
    media_image1.png
    Greyscale
, and Page 69, Middle add-on modules comprise locking and release mechanism which results in a convertible product (new design represents a design wherein the first design is convertible into the second design) “This step is to design the architecture of the mechanical buses that will attach the buses and add-on modules to the platform … Locking and release mechanisms for assembly and disassembly”, and Page 64, Bottom)
receiving, in a computer, design inputs, wherein the design inputs comprise: (Gu (Adaptable): Page 68 modular information matrix is generated for the products from collected data (receiving design inputs) “For an existing product, product, subassemblies and components data are collected related physical structures, functions and design objectives … Based on the enhanced modular information matrix, a set of candidate modules are formed for the product.”, and Figure 7 the modular formation matrix is part of software and directly receives user inputs (receiving, in a computer) 
    PNG
    media_image2.png
    317
    534
    media_image2.png
    Greyscale
)
a first design; (2) a second design; and (Gu (Adaptable) Page 70 information about real-world products is inputted “A simple analysis of these three products showed that they all have some similar functional requirements and physical characteristics such as electrically motor powered and have similar grips and so on. If all the components of these three products were analyzed using the process described above and were modularized, it would be straightforward that each of the products could be divided into base module and add-on modules.”, and Figure 8 
    PNG
    media_image3.png
    315
    335
    media_image3.png
    Greyscale
)
(b) analyzing, in the computer, different facets of the first design; (Gu (Adaptable) Page 68 and Figure 7 an information matrix is generated in computer software (analyzing in the computer different facets) “Using the functional structure, product physical structure and life cycle requirements, three matrices are created to represent these three types of information. The matrices are processed to form an enhanced modular information matrix as shown in Figure 7” 
    PNG
    media_image4.png
    525
    713
    media_image4.png
    Greyscale
)
	(c) dissecting, in the computer, the first design into multiple modules that can be assembled to create the first design (Gu (Adaptable) Page 68 and Figure 7 modules are determined for a product using algorithms implemented in software (i.e. see “Click Here to Generate the Modules” button) “Based on the enhanced modular information matrix, a set of candidate modules are formed for the product. We have developed a number of module formation methods and associated algorithms”, and Figure 7 shows that modules are generated in the computer software (dissecting, in the computer), and Page 70 the different products are analyzed with the goal of determining a base module and add-one modules (multiple modules that can be assembled to create the first design) “A simple analysis of these three products showed that they all have some similar functional requirements and physical characteristics such as electrically motor powered and have similar grips and so on. If all the components of these three products were analyzed using the process described above and were modularized, it would be straightforward that each of the products could be divided into base module and add-on modules.”)
	(d) converging, via a computer tool, a new design by analyzing the dissected first design and functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design (Gu (Adaptable) Page 73, Middle “A computerized tool is being developed to assist engineers to accomplish their design using the above principles and methods”, and Figure 2 and related Page 65, Top two distinct product designs comprising modules are converted to a single design comprising a platform and add-on modules (converging, using a computer tool, a new design by analyzing the dissected design) “Therefore, the module shared by two products can be considered as a platform of the product family. The other two modules are different for these two products. By redesigning the connections into a flexible interface (mechanical bus) between the platform and the two add-on modules, the new product family is created which will accommodate customization and create new products with development of new add-on modules without re-development of the platform.”
    PNG
    media_image5.png
    424
    457
    media_image5.png
    Greyscale
, and Page 68 and Figure 4 the matrices based on the inputted function structure are used to design the platform (converging by analyzing functional inputs) “Using the functional structure, product physical structure and life cycle requirements, three matrices are created to represent these three types of information … After the platform is identified and designed, other modules and their variants are designed to complete the product design” 
    PNG
    media_image6.png
    499
    278
    media_image6.png
    Greyscale
)

Gu (Adaptable) does not appear to explicitly disclose: that the (3) one or more functional inputs relate to visual elements of the first design and/or the second design; that the (c) first design is dissected into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume; and that the (d) converging a new design is by analyzing the dissected first design and the recited functional inputs.

However Simpson teaches:
(Simpson Page 136 the parameters affect visual (i.e. radius of the motor) and non-visual (i.e. current drawn) elements of the motor design 
    PNG
    media_image7.png
    198
    604
    media_image7.png
    Greyscale
)
(c) dissecting the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume (Simpson Page 120 the first design is assembled into individual components, each having a 3D shape (dissecting the first design into multiple blocks comprising a 3D block having a surface and a volume) “After disassembly, each part is photographed. It is used to clearly identify which parts are common within the family. Tables such as Table 7-8 are then created to store this information, including the type of commonality for each part within the family.”)
(d) converging, via the computer, a new design by analyzing the dissected first design and the functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design (Simpson Page 144 platform variables can be determined using an optimization problem (converging a new design wherein the first design is convertible into the second design) for designs comprising functional inputs (by analyzing the functional inputs) “Ideally, an algorithm for product family design optimization would explore varying levels of commonality to determine the best platform for the family rather than require specifying the common and unique variables a priori.” 
    PNG
    media_image8.png
    182
    401
    media_image8.png
    Greyscale
, and Page 146-147 the optimization problem can be solved using software downloaded from the internet (converging, via the computer) “The platform variables, as indicated by the commonality controlling genes, are the first six variables, which equates to xc = {Nc, Ns, Awa, Awf, Ro, t} while the last two variables are unique to each product, which equates to xv,i = {Ii, Li} … To solve the problem, we use the NSGA-II, which is available online from the Kanpur Genetic Algorithm Lab in India: http://www.iitk.ac.in/k:angal/soft.htm”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the generating a new design by determining the common modules and identifying add-on modules disclosed by Gu (Adaptable) with the optimizing a common platform of a product family utilizing geometrical constraints disclosed by Simpson.  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently develop products for consumers (Simpson: Page 3 “Many companies these days are developing product platforms and designing families of products based on these platforms to provide sufficient variety for the market while maintaining the necessary economies of scale and scope within their manufacturing and production processes”)

	Gu (Adaptable) in view of Simpson does not appear to explicitly disclose: that the (c) first design is dissected in the computer; and (e) presenting, via the computer, converged elements of the new design, wherein converged elements of the first design and the second design as displayed.

	However Simpson (Advances) teaches:
(3) one or more functional inputs for the first design and/or the second design, wherein the one or more functional inputs relate to visual elements of the first design and/or the second design (Simpson (Advances) Page 374, Bottom each family member has requirements “The benchmarks for the evaluation stage are determined through optimizing the family members individually, subject to design, and performance requirements of corresponding product instance”, and Page 377 – 378 and Figure 15.2 geometrical (visual elements) and non-geometrical (non-visual) requirements are placed upon the product family “The constraint on feasible geometry ensures that the thickness of the stator does not exceed the radius of the stator since the thickness is measured from the outside of the motor inward” 
    PNG
    media_image9.png
    629
    718
    media_image9.png
    Greyscale
)
(c) dissecting, in the computer, the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume (Simpson (Advances) Page 226 and Figure 9.2 a product can be virtually disassembled into its individual components (dissecting, in the computer, the first design into multiple blocks) “In practice, the system decomposition is achieved by disassembling the system virtually or by an actual teardown … Using this approach the system is first analyzed by identifying assemblies or chunks that can be easily removed from the system” 
    PNG
    media_image10.png
    217
    462
    media_image10.png
    Greyscale
)
(d) converging, via the computer, a new design by analyzing the dissected first design, wherein the new design represents a design wherein the first design is convertible into the second design (Simpson (Advances) Page 379, Bottom the optimization can be performed using computer executable software (converging, via the computer) “The formulation was implemented in VRAND® Visual DOC®, a commercially available nonlinear optimization tool.”, and Page 463, Figure 18.10 “As shown in Fig. 18.10, in the decomposition-based approach, the product family optimization problem is decomposed into two levels: (1) commonality optimization and (2) individual optimization.  The commonality optimization determines the optimal platform configuration, while each individual optimization explores design space for each product variant.” 
    PNG
    media_image11.png
    178
    282
    media_image11.png
    Greyscale
, and Page 371 a plurality of design are iteratively evaluated (converging) which share a common platform (the new design represents a design wherein the first design is convertible into the second design) “The design process is iterative and is continued until all members of the product family have acceptable performance … The platform relaxation method returns the parameter values of product family members, configuration of different platforms, platform from which each product is leveraged, performance of product family members, and their performance loss due to commonality … The design task is to find the value of the parameters in x that results in a product family with maximum commonality and minimal loss in performance”)
(e) presenting, via the computer, converged elements of the new design, wherein converged elements of the first design and the second design as displayed (Simposon (Advances) Page 453, Figure 18.2 a user sitting in from a computer display interactively selects commonality (presenting, via the computer, converged elements of the new design) 
    PNG
    media_image12.png
    223
    262
    media_image12.png
    Greyscale
, and Page 460, Figure 18.7 a commonality variable is visually displayed for each of the specific product designs (presenting converged elements of the new/first/second design), and where a Commonality B could be similarly displayed 
    PNG
    media_image13.png
    198
    458
    media_image13.png
    Greyscale
, and Page 461, Figure 18.8 and Page 467, Figure 18.12 common platform can be optimized using visualization 
    PNG
    media_image14.png
    390
    529
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    431
    235
    media_image15.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the optimizing a platform design by disassembling a product disclosed by Gu (Adaptable) in view of Simpson with the optimizing a platform design by virtually disassembling a product and visualizations for a (Simpson (Advances) Page 449, Top “In this chapter, we discuss interactive methods that combine two traditional technologies—optimization and visualization—to create new and powerful strategies to expedite high dimensional design space exploration and product family commonality selection … This method allows designers to “shop” for the best designs iteratively, while gaining key insight into the trade-off between commonality and individual product performance.”).

With regard to claim 10, Gu (Adaptable) teaches a computer system for generating a transformable structure comprising: (Gu (Adaptable): Figure 13 shows a generated adaptable design displayed as a computer model 
    PNG
    media_image1.png
    416
    292
    media_image1.png
    Greyscale
)
(Gu (Adaptable): Page 68 modular information matrix is generated for the products (receiving design inputs) “Based on the enhanced modular information matrix, a set of candidate modules are formed for the product.”, and Figure 7 the modular formation matrix is part of software (receiving, in a computer) 
    PNG
    media_image2.png
    317
    534
    media_image2.png
    Greyscale
)
a first design; (ii) a second design; and (Gu (Adaptable): Page 70 information about real-world products is inputted “A simple analysis of these three products showed that they all have some similar functional requirements and physical characteristics such as electrically motor powered and have similar grips and so on. If all the components of these three products were analyzed using the process described above and were modularized, it would be straightforward that each of the products could be divided into base module and add-on modules.”, and Figure 8 
    PNG
    media_image3.png
    315
    335
    media_image3.png
    Greyscale
)
analyzes different facets of the first design; (Gu (Adaptable): Page 70 “A simple analysis of these three products showed that they all have some similar functional requirements and physical characteristics such as electrically motor powered and have similar grips and so on. If all the components of these three products were analyzed using the process described above and were modularized, it would be straightforward that each of the products could be divided into base module and add-on modules.”, and Page 68 and Figure 7 an information matrix is generated in computer software (analyzes different facets) “Using the functional structure, product physical structure and life cycle requirements, three matrices are created to represent these three types of information. The matrices are processed to form an enhanced modular information matrix as shown in Figure 7” 
    PNG
    media_image4.png
    525
    713
    media_image4.png
    Greyscale
)
(3) dissects the first design into multiple modules that can be assembled to create the first design (Gu (Adaptable) Page 68 and Figure 7 modules are determined for a product using algorithms implemented in software (i.e. see “Click Here to Generate the Modules” button) “Based on the enhanced modular information matrix, a set of candidate modules are formed for the product. We have developed a number of module formation methods and associated algorithms”, and Figure 7 shows that modules are generated in the computer software (dissects), and Page 70 the different products are analyzed with the goal of determining a base module and add-one modules (multiple modules that can be assembled to create the first design) “A simple analysis of these three products showed that they all have some similar functional requirements and physical characteristics such as electrically motor powered and have similar grips and so on. If all the components of these three products were analyzed using the process described above and were modularized, it would be straightforward that each of the products could be divided into base module and add-on modules.”)
converges a new design by analyzing the dissected first design and functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design (Gu (Adaptable) Page 73, Middle “A computerized tool is being developed to assist engineers to accomplish their design using the above principles and methods”, and Figure 2 and related Page 65, Top two distinct product designs comprising modules are converted to a single design comprising a platform and add-on modules (converges a new design by analyzing the dissected design) “Therefore, the module shared by two products can be considered as a platform of the product family. The other two modules are different for these two products. By redesigning the connections into a flexible interface (mechanical bus) between the platform and the two add-on modules, the new product family is created which will accommodate customization and create new products with development of new add-on modules without re-development of the platform.”
    PNG
    media_image5.png
    424
    457
    media_image5.png
    Greyscale
, and Page 68 and Figure 4 the matrices based on the inputted function structure are used to design the platform (converging by analyzing functional inputs) “Using the functional structure, product physical structure and life cycle requirements, three matrices are created to represent these three types of information … After the platform is identified and designed, other modules and their variants are designed to complete the product design” 
    PNG
    media_image6.png
    499
    278
    media_image6.png
    Greyscale
)

Gu (Adaptable) does not appear to explicitly disclose: (a) computer having a memory; (b) an application executing on the computer; that the (iii) one or more functional inputs relate to visual elements of the first design and/or the second design; that the (3) first design is dissected into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume; and that the (4) converges a new design is by analyzing the dissected first design and the recited functional inputs.

However Simpson teaches:
computer having a memory (Simpson: Page 101 shows computers having a processor and memory)
an application executing on the computer, wherein the application (Simpson: Page 223 “The author acknowledges that computer programming and computation of optimization examples were done by”)
(iii) one or more functional inputs for the first design and/or the second design, wherein the one or more functional inputs relate to visual elements of the first design and/or the second design (Simpson: Page 136 the parameters affect visual (i.e. radius of the motor) and non-visual (i.e. current drawn) elements of the motor design  
    PNG
    media_image7.png
    198
    604
    media_image7.png
    Greyscale
)
(3) dissects the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume; and (Simpson Page 120 the first design is assembled into individual components, each having a 3D shape (dissects the first design into multiple blocks comprising a 3D block having a surface and a volume) “After disassembly, each part is photographed. It is used to clearly identify which parts are common within the family. Tables such as Table 7-8 are then created to store this information, including the type of commonality for each part within the family.”)
(4) converges a new design by analyzing the dissected first design and the functional inputs, wherein the new design represents a design wherein the first design is convertible into the second design (Simpson Page 144 platform variables can be determined using an optimization problem (converges a new design wherein the first design is convertible into the second design) for designs comprising functional inputs (by analyzing the functional inputs) “Ideally, an algorithm for product family design optimization would explore varying levels of commonality to determine the best platform for the family rather than require specifying the common and unique variables a priori.” 
    PNG
    media_image8.png
    182
    401
    media_image8.png
    Greyscale
, and Page 146-147 the optimization problem can be solved using software downloaded from the internet “The platform variables, as indicated by the commonality controlling genes, are the first six variables, which equates to xc = {Nc, Ns, Awa, Awf, Ro, t} while the last two variables are unique to each product, which equates to xv,i = {Ii, Li} … To solve the problem, we use the NSGA-II, which is available online from the Kanpur Genetic Algorithm Lab in India: http://www.iitk.ac.in/k:angal/soft.htm”)
(Simpson: Page 3 “Many companies these days are developing product platforms and designing families of products based on these platforms to provide sufficient variety for the market while maintaining the necessary economies of scale and scope within their manufacturing and production processes”)

	Gu (Adaptable) in view of Simpson does not appear to explicitly disclose: (5) presents converged elements of the new design, wherein converged elements of the first design and the second design are displayed.

	However Simpson (Advances) teaches:
(iii) one or more functional inputs for the first design and/or the second design, wherein the one or more functional inputs relate to visual elements of the first design and/or the second design (Simpson (Advances) Page 374, Bottom each family member has requirements “The benchmarks for the evaluation stage are determined through optimizing the family members individually, subject to design, and performance requirements of corresponding product instance”, and Page 377 – 378 and Figure 15.2 geometrical (visual elements) and non-geometrical (non-visual) requirements are placed upon the product family “The constraint on feasible geometry ensures that the thickness of the stator does not exceed the radius of the stator since the thickness is measured from the outside of the motor inward” 
    PNG
    media_image9.png
    629
    718
    media_image9.png
    Greyscale
)
(3) dissects the first design into multiple blocks that can be assembled to create the first design, wherein each of the multiple blocks comprises a three-dimensional (3D) block having a surface and a volume (Simpson (Advances) Page 226 and Figure 9.2 a product can be virtually disassembled into its individual components (dissects the first design into multiple blocks) “In practice, the system decomposition is achieved by disassembling the system virtually or by an actual teardown … Using this approach the system is first analyzed by identifying assemblies or chunks that can be easily removed from the system” 
    PNG
    media_image10.png
    217
    462
    media_image10.png
    Greyscale
)
(4) converges a new design by analyzing the dissected first design, wherein the new design represents a design wherein the first design is convertible into the second design (Simpson (Advances) Page 379, Bottom the optimization can be performed using computer executable software (converges) “The formulation was implemented in VRAND® Visual DOC®, a commercially available nonlinear optimization tool.”, and Page 463, Figure 18.10 “As shown in Fig. 18.10, in the decomposition-based approach, the product family optimization problem is decomposed into two levels: (1) commonality optimization and (2) individual optimization.  The commonality optimization determines the optimal platform configuration, while each individual optimization explores design space for each product variant.” 
    PNG
    media_image11.png
    178
    282
    media_image11.png
    Greyscale
, and Page 371 a plurality of design are iteratively evaluated (converges which share a common platform (the new design represents a design wherein the first design is convertible into the second design) “The design process is iterative and is continued until all members of the product family have acceptable performance … The platform relaxation method returns the parameter values of product family members, configuration of different platforms, platform from which each product is leveraged, performance of product family members, and their performance loss due to commonality … The design task is to find the value of the parameters in x that results in a product family with maximum commonality and minimal loss in performance”)
(5) presents converged elements of the new design, wherein converged elements of the first design and the second design are displayed (Simposon (Advances) Page 453, Figure 18.2 a user sitting in from a computer display interactively selects commonality (presents converged elements of the new design) 
    PNG
    media_image12.png
    223
    262
    media_image12.png
    Greyscale
, and Page 460, Figure 18.7 a commonality variable is visually displayed for each of the specific product designs (presents converged elements of the new/first/second design), and where a Commonality B could be similarly displayed 
    PNG
    media_image13.png
    198
    458
    media_image13.png
    Greyscale
, and Page 461, Figure 18.8 and Page 467, Figure 18.12 common platform can be optimized using visualization 
    PNG
    media_image14.png
    390
    529
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    431
    235
    media_image15.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the optimizing a platform design by disassembling a product disclosed by Gu (Adaptable) in view of Simpson with the optimizing a platform design by virtually disassembling a product and visualizations for a (Simpson (Advances) Page 449, Top “In this chapter, we discuss interactive methods that combine two traditional technologies—optimization and visualization—to create new and powerful strategies to expedite high dimensional design space exploration and product family commonality selection … This method allows designers to “shop” for the best designs iteratively, while gaining key insight into the trade-off between commonality and individual product performance.”).

With regard to claim 2 and 11, Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) teaches all the elements of the parent claim, and further teaches:
wherein the design inputs further comprise non-functional inputs for the first design and/or the second design (Gu (Adaptable): Page 68 the product can be represented by functional and physical structure “Using the functional structure, product physical structure and life cycle requirements, three matrices are created to represent these three types of information.”)
wherein the non-functional inputs relate to non-visual elements of the first design and/or the second design (Simpson Page 136 the parameters affect visual (i.e. radius of the motor) and non-visual (i.e. current drawn) elements of the motor design 
    PNG
    media_image7.png
    198
    604
    media_image7.png
    Greyscale
)

With regard to claim 3 and 12, Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) teaches all the elements of the parent claim, and further teaches:
accepting amendments to the new design; and reconsidering the amended new design by repeating steps (d) and (e) until a final design is acquired (Gu (Adaptable):Page 69 the product may be redesigned (accepting amendments to the new design), and everything iterated (reconsidering by repeating steps) “This phase basically deals with design evaluation and redesign of the products to achieve the defined requirements. If necessary, some or all of the above phases may be iterated until the design requirements are satisfied”)

With regard to claim 5 and 14, Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) teaches all the elements of the parent claim, and further teaches:
outputting the multiple blocks to a 3D printer for additive printing (Simpson: Page 431 “The manufacturer wishes to create these personalized hearing aids through the use of an additive fabrication technology (i.e., rapid prototyping).”)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances), and further in view of Gu et al. “Adaptable Design: concepts, methods, and applicaitons” (henceforth “Gu (Adaptable design concepts)”).  Gu (Adaptable), Simpson, Simpson (Advances) and Gu (Adaptable design concepts) are analogous art since they are in the same field of transformable designs, and since they solve the same problem of generating an transformable design.

With regard to claim 4 and 13, Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) teaches all the elements of the parent claim, and does not appear to explicitly disclose: (g) tracking the amendments; and (h) adaptively improving the converging based on the tracked amendments.

However Gu (Adaptable design concepts) teaches:
tracking the amendments; and (Gu (Adaptable design concepts): Table 3 shows tracked redesigned modules of a machine 
    PNG
    media_image16.png
    393
    401
    media_image16.png
    Greyscale
, and Page 1382, Left “A variant of a product and/or module can be redefined and designed by changing the functional requirements or modifying the geometry of the model.”)
adaptively improving the converging based on the tracked amendments (Gu (Adaptable design concepts): Page 1382, Right the adaptable design is improved based on the redesigned modules “Figure 11 shows the overall machine structure and improvement solution during the design process. Based on the improved modules of the original structure of machine YH603 (P10), a new structure (P11) design was completed”, and Page 1381, Right “A spiral-bevel-gear cutting machine (YH603) was redesigned using the adaptable design method, in association with structural analysis, to improve its dynamic performance.”)
(Gu (Adaptable design concepts): Page 1382 “The first step of the redesign process was to assemble the modules to obtain complete machines. The improved overall machines can be obtained by combining the optimal modules. … Based on the improved modules of the original structure of machine YH603 (P10), a new structure (P11) design was completed. … The next step of the redesign process was the analyses of the performance improvement and the adaptability of the functional parameters”)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances), and further in view of Cama et al. (US 2017/0106598) (henceforth “Cama”).  Gu (Adaptable), Simpson, Simpson (Advances) and Cama are analogous art since they are in the same field of product design.

With regard to claim 6 and 15, Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) teaches all the elements of the parent claim 5, and does 

However Cama teaches:
collecting feedback about printing each of the multiple blocks; and adaptively improving the converging based on the feedback about printing (Cama: Paragraph 47 “An embodiment further provides an ability to validate a 3D prototype design by providing consumers the direct ability to touch and feel the 3D printed prototyped solution and provide their feedback, which can be incorporated into design revisions.”, and Paragraph 95 previously executed steps are repeated after a design change based on a user feedback, where a user could change any result-effective variable and would be motivated to optimize the design “If the prototype is not accepted ("No" path of block 520), … the application accepts the feedback as an input for a design change (block 524). Thereafter, the application returns process 500 to block 510 to simulate the changed design according to the feedback.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of generating a transformable design disclosed by Gu (Adaptable) in view of Simpson, and further in view of Simpson (Advances) with the step of prototyping the design and iterating on the design disclosed by Cama.  One of ordinary skill in the art would have been motivated to make this modification in order to perform design validation based on user feedback about the product based on actual usage (Cama: Paragraph 20 “Furthermore, the illustrative embodiments recognize that presently, the ability to customize and deliver a product prototype to a user for design validation and other reasons has only been limited to digital visualization on computer screens. The illustrative embodiments recognize that 3D prototyping can be used to determine the reliability, the usability, the customer acceptance, and other factors associated with a product”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bergin et al. (US 2016/0147911) teaches generating multiple CAD design based on criteria.
Singh, K. (US 7010473) teaches reusing a subset of a first mechanical design in a second mechanical design, where the design and reusing comprises dependent graphs with nodes.
Xu et al. (US 2011/0208492) teaches dissecting a product into blocks based on their rigid deformation.
Kuhr et al. “Concept Opportunity Diagrams, A Visual Modeling Method to Find Multifunctional Design Concepts” teaches that a transformable product comprises replaceable modules on a common base (i.e. Fuse/Divide), and teaches that 3D components of a product are analogous to blocks.
Jiao et al. “Fundamentals of product family architecture” teaches that the terms module and building block are often used interchangeably.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129